Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant has amended the claims and asserts  Valin is overcome as transactions are not directed to the content being in the content structure (See Applicant Arguments/Remarks, filed 2/23/2022, p. 6).  Examiner concurs and presents U.S. Pat. No. 2016/0323109 to McCoy et al.  McCoy discloses transfers using content in data structures within block chains.  The rejections of claims 8-12 reliant on Valin are withdrawn.
 3.	Applicant argues and examiner concurs the use of the method on a game console is valid.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 8, 11 and 13 are rejected under 35 U.S.C. § 102 (a2) as being anticipated by U.S. Pat. No. 2016/0323109 to McCoy et al.


In Reference to Claim 8 
McCoy discloses a method of managing transactions using block chains, comprising:
tracking ownership of content using an ownership block chain (Fig. 1 a host site 140 may access a Content Management Module 110 which tracks “certain information associated with the uploaded content, such as rights information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. The content management system 110 may store such information via block-chain technology in various databases or memory, either local to the system or in various cloud-based storage services.”[0034];
tracking, using a content data structure, content, the content being in the content data structure and being related to ownership of content indicated in the ownership block chain (McCoy discloses content data structure database 120, this database contains in its structure tracks content information 122 associated with digital content items” [0035] this would include the above ownership information where “other types of data or information, such as user information (e.g., information associated with owners or recipients of content) [0036]); and 
managing alteration of the block chain and content data structure using a rule module (“generate, create, update, or otherwise maintain public ledgers of the performed transactions, such as distributed public ledgers for the digital content” [0037] according to a rule module contract 124 (Fig. 1, [0035, see also contract module 240 [0044-0045]).

In Reference to Claim 11
McCoy discloses the content data structure database 120 employs one or more public ledgers such as block chains associated with the content [0035]).

In Reference to Claim 13
McCoy discloses database 120 includes instructions about types of data or information stored and how it is interpreted as in payment information, online information, host information governed by the contract data or information 124 which controls the use of the digital content items [0035].

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of U.S. Pat. Pub. No. 2015/0310497 to Valin.
McCoy discloses the invention substantially as claimed.  However, the reference does not explicitly disclose content entitlement to ownership block chain to specify plural owners for a single content. 
Valin teaches of adding a content entitlement to the ownership chain specifying plural owners for a single content by the inclusion of a fair share module which calculates portions belonging to a group [0175] and to calculate an ownership percentage as between two or more owners in relation to a shared property [0179].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that a process by which the data structure of McCoy can be modified
One of skill in the art would modify the content and methods in the system of McCoy to have a database capability to accommodate situations where an asset or single item of content has multiple owners.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

10.	Claims 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of U.S. Pat. Pub. No. 2005/0193015 to Logston.

In Reference to Claim 10
McCoy discloses the invention substantially as claimed.  However, the reference does not explicitly disclose addition of publisher information to the block chain.  Examiner notes that the addition of associating information about the publisher in the block-chain is non-functional descriptive matter as the role of the publisher does not have any affect of the operation of the change or change the function of any down-stream claims.  It is merely information in the data structure. 
However, Logston teaches of organizing and management content wherein contained within a myriad of content items to manage content include specification of the owner/author/publisher/distributor [0015].  
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that a process by which the data structure of McCoy can be modified to include along with the owner the publisher in the event that that information is required by any of the rules or intended to be utilized by the owner as part of fully articulating the source of a particular asset in the database he owns. The Courts have held that using a known technique to improve similar devices in the same way is indicia of obviousness. 


In Reference to Claim 12
	McCoy can be modified to specify in its disclosure of Fig. 1 that a game console can be used in place of the computing device 130 which includes mobile devices, laptops, and so on over the network.  Logston who teaches that a computer game console can be used to execute the method [0033].  One of skill in the art would recognize that game consoles have comprehensive user interfaces and processing capabilities such that what can be accomplished on a mobile device or laptop can just as well be accomplished via a game console.  

In Reference to Claim 15
	McCoy provides a content structure database and content information 122 associated with content information to use said content but is silent as to at least one computer game having rules governing play of the computer game, and the rules governing play of the computer game are included in the rule module and/or the ownership block chain and/or the content data structure.
	Logston teaches of “multimedia content item” or “content item” includes “video games” and “software code, map(s), charts(s)…text, and artwork images and audio associated with any of the foregoing” [0047].  
	One of skill in the art would ready ascertain that the inclusion of a video game an associated information can modify the content and use information of McCoy such that the content video games can be operated using the combination of McCoy and Logston as another form of media introduced into the orbit of the content managed.  

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of U.S. Pat. Pub. No. 2016/0224949 to Thomas.

In Reference to Claim 14
McCoy discloses the invention substantially as claimed.  However, the reference does not explicitly disclose rules governing how a consensus is reached before information is added to the data structure.
Thomas teaches of a block-chain process (Fig. 7) where the process includes each member node to prevent conditional applications until final consensus is reached [0074]).  In particular, an initiator computer determined the quorum necessary to determine a consensus can be reached (step 604) and steps for submission and node validation of the addition of data to the block-chain (steps 605-606).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that a process by which the data structure rules of McCoy are modified by Thomas would achieve the predictable result of articulating a process by which consensus to block-chain modification can be determined.  The Courts have held that using a known technique to improve similar devices in the same way is indicia of obviousness. 

Allowable Subject Matter
12.  	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:
14.	The prior art does not teach wherein the computer game is self-contained in the rule module and/or the ownership block chain and/or the content data structure and allow the rules governing play of the computer game to be automatically enforced. The closest art is herein made of record but none teach of suggests in McCoy, Thomas, or Logston that a game have a rules set that ensures play of the game is automatically enforced.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715